


Exhibit 10.1 - Form of Change of Control Agreement


CHANGE OF CONTROL AGREEMENT






THIS AGREEMENT, dated December 12, 2001, is made by and between O'Reilly
Automotive, Inc., a Missouri corporation (the "Company"), and [each David
O'Reilly, Greg Henslee, Ted F. Wise and Jeff Shaw] (the "Executive").


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel;


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in Section 15.


2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect until terminated by the Company; provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire no earlier than the thirty-sixth (36th) month beyond the month
in which such Change in Control occurred.


3. Company's Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's covenants in
Section 4, the Company, under the conditions described herein, shall pay the
Executive the Severance Payments and the other payments and benefits described
herein. Except as provided in Section 10.1., no Severance Payments shall be
payable under this Agreement unless there shall have been (or, pursuant to the
second sentence of Section 6.1., there shall be deemed to have been) a
termination of the Executive's employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.


4. The Executive's Covenants. Subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control, the Executive shall
remain the employ of the Company until the earliest of (i) a date which is six
(6) months from the date of such Potential Change in Control, (ii) the date of a
Change in Control, (iii) the date of termination by the Executive of the
Executive's employment for Good Reason or by reason of death, Disability or
Retirement, or (iv) the termination by the Company of the Executive's employment
for any reason.


5. Compensation Other Than Severance Payments; Equity.


5.1. If the Executive fails to perform the Executive's full-time duties with the
Company following a Change in Control as a result of incapacity due to physical
or mental illness, during any period when the



--------------------------------------------------------------------------------




executive so fails to perform the Company shall pay the Base Salary to the
Executive, together with all compensation and benefits payable to the Executive
under the terms of any compensation or benefit plan, program or arrangement
(other than the Company's disability plan, as applicable, but including any
bonus or incentive plan) maintained by the Company during such period, until the
Executive's employment is terminated by the Company for Disability.


5.2. If the Executive's employment shall be terminated for any reason following
a Change in Control, the Company shall pay the Base Salary to the Executive
through the Date of Termination, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of the
Company's compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.


5.3. If the Executive's employment shall be terminated for any reason following
a Change in Control, the Company shall pay to the Executive the Executive's
normal post-termination compensation and benefits as such payments become due.
Such post-termination compensation and benefits shall be determined under, and
paid in accordance with, the Company's retirement, insurance and other
compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the occurrence of the first event
or circumstance constituting Good Reason.


5.4. Notwithstanding anything to the contrary contained in any equity plan or
arrangement of the Company or any agreement between the Company and the
Executive, upon the occurrence of a Change in Control, any outstanding stock
option, restricted stock or other equity or equity-based award granted to the
Executive shall become immediately vested and exercisable and shall (to the
extent applicable) remain outstanding for its full term, notwithstanding any
termination of the Executive's employment with the Company.


6. Severance Payments.


6.1. If the Executive's employment is terminated following a Change in Control
other than, (a) by the Company for Cause, (b) by reason of death or Disability,
or (c) by the Executive without Good Reason, then the Company shall pay the
Executive the amounts, and provide the Executive the benefits, described in this
Section 6.1. ("Severance Payments") and Section 6.2., in addition to any
payments and benefits to which the Executive is entitled under Section 5. For
purposes of this Agreement, the Executive's employment shall be deemed to have
been terminated following a Change in Control and during the Term by the Company
without Cause or by the Executive with Good Reason, if (i) the Executive's
employment is terminated by the Company without Cause during a Potential Change
in Control Period, or (ii) the Executive terminates his employment for Good
Reason during a Potential Change in Control Period and, in either case, a Change
in Control occurs before such Potential Change in Control Period lapses. Except
as described in Section 10.1., the Executive shall not be entitled to benefits
pursuant to this Section 6.1. unless a Change in Control shall have occurred.


(A)In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay the Executive (i) a
lump sum severance payment, in cash, equal to [two times for David O'Reilly, two
times for Greg Henslee, two times for Ted F. Wise and one times for Jeff Shaw]
the sum of (a) the Base Salary, and (b) any unpaid annual bonus earned by the
Executive pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year preceding the year in which the Date of
Termination occurs (without giving effect to any event or circumstance
constituting Good Reason) and (ii) a prorated portion of the Executive's target
bonus compensation for the fiscal year in which the Date of Termination occurs
(without giving effect to any event or circumstance constituting Good Reason)
calculated by multiplying (A) the target annual bonus by (B) a fraction, the
numerator of which is the number of days in the applicable fiscal year through
the date of termination and the denominator of which is 365.



2

--------------------------------------------------------------------------------




(B)For the eighteen (18) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive, and his
dependents, life, disability, medical and dental insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater cost to the Executive that the cost to the Executive immediately
prior to such date or occurrence.


6.2. Gross Up.


(A)    Whether or not the Executive becomes entitled to the Severance Payments,
if any of the payments or benefits received or to be received by the Executive
in connection with a Change in Control or the Executive's termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the "Total Payments") will be subject to the Excise Tax, the
Company shall pay to the Executive an additional amount (the "Gross-Up Payment")
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments.


(B)    For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (''Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor"), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive's residence on the Date of Termination (or if there is
no Date of Termination, then the date on which the Gross­ Up Payment is
calculated for purposes of this Section 6.2.), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.


(C)In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive, to the extent that such repayment results
in a reduction in the Excise Tax and a dollar-for-dollar reduction in the
Executive's taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the

3

--------------------------------------------------------------------------------




Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.


6.3. The payments provided in subsection (A), of Section 6.1. and in Section
6.2. shall be made not later than the fifth day following the Date of
Termination (or if there is no Date of Termination, then the date on which the
Gross-Up Payment is calculated for purposes of Section 6.2.), provided, however,
that in the case of any payment made pursuant to the second sentence of Section
6.1., such payment shall be made not later than the fifth day following the
Change in Control; provided further, however, that if the amounts of such
payments cannot be finally determined on or before such day, the Company shall
pay to the Executive on such day an estimate, as determined in good faith by the
Company or, in the case of payments under Section 6.2., in accordance with
Section 6.2., of the minimum amount of such payments to which the Executive is
clearly entitled and shall pay the remainder of such payments (together with
interest on the unpaid remainder (or on all such payments to the extent the
Company fails to make such payments when due) at 120% of the rate provided in
section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth (30th) day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to the Executive, payable on the fifth (5th) business day
after demand by the Company (together with interest at 120% of the rate provided
in section 1274(b)(2)(B) of the Code). At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations include, without limitation, any opinions or other advice
the Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).


6.4. The Company shall pay to the Executive all legal fees and expenses incurred
by the Executive in disputing in good faith any issue hereunder relating to the
termination of the Executive's employment, in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
section 4999 of the code to any payment or benefit provided hereunder. Such
payments shall be made with five (5) business days after delivery of the
Executive" written requests for payments accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require.


7. Termination Procedures of Compensation During Dispute.


7.1. Notice of Termination. After a Change in Control, any purported termination
of the Executive's employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 10. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.
Further, a Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership for the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.


7.2. Date of Termination. "Date of Termination," with respect to any purported
termination of the Executive's employment after a Change in Control, shall mean
(i) if the Executive's employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).

4

--------------------------------------------------------------------------------






7.3. Dispute Concerning Termination. If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 7.3.), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.


7.4. Compensation During Dispute. If the Date of Termination is extended in
accordance with Section 7.3., the Company shall continue to pay the Executive
the full compensation in effect when the notice giving rise to the dispute was
given (including, but not limited to, the Base Salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3. Amounts paid under this Section 7.4. are in addition to all other
amounts due under this Agreement (other than those due under Section 5.2.) and
shall not be offset against or reduce any other amounts due under this
Agreement.


8. No Mitigation. If the Executive's employment with the Company terminates
following a Change in Control, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6. or Section 7.4. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.


9. Executive Obligations.


9.1. For the Term of this Agreement the Executive will not do or say anything
that reasonably may be expected to have the effect of diminishing or impairing
the goodwill and good reputation of the Company and its officers, directors and
products nor will the Executive intentionally disparage or injure the reputation
of the Company by making any material negative statements about the Company's
methods of doing business, the effectiveness of its business policies and the
quality of its products or personnel.


9.2. The Executive agrees to keep the terms of this Agreement in strict
confidence, except that the Executive may disclose the terms of this Agreement
to family members and professional advisors who understand the confidentiality
of such terms.


9.3. The Executive hereby agrees that during the Executive's employment by the
Company and for a period of twelve months following termination of the
Executive's employment during the Term of this Agreement either (i) by the
Company other than for Cause, death or Disability or (ii) by the Executive for
Good Reason or after the first anniversary date of the Effective Date for any
reason or no reason, the Executive shall not act in any manner or capacity,
directly or indirectly, in any individual or representative capacity, whether as
principal, agent, partner, officer, director, employee, joint venturer, member
of any business entity, consultant, advisor or investor (except that the
Executive shall have the right hereunder to own up to 2% of one or more public
companies having a class of equity securities registered with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended) or
otherwise, in or for any business entity or enterprise which competes with the
Company in any geographic area served by the Company at the time of the
Executive's termination and engages as its primary line of business in the sale
of automotive parts or accessories to retail customers or to commercial auto
repair outlets;



5

--------------------------------------------------------------------------------




9.4. The Executive hereby agrees that during the Executive's employment by the
Company and for a period of twelve months following the termination of the
Executive's employment, the Executive shall not:


(A)    without the prior written consent of the Company, divulge, disclose or
make accessible to any other person, firm, partnership or company or other
entity any Confidential Information which is not generally known by or available
to the public or which is considered confidential by persons engaged in the
business conducted by the Company.


(B)    without the prior written consent of the Company solicit or hire away any
person who is then an employee of the Company and was an employee of the Company
at any time after the Effective Date and prior to termination of the Executive's
employment.


9.5. The Executive also agrees that upon leaving the Company's employ he will
not take with him, without the prior written consent of an officer authorized to
act in the matter by the Board, any drawing, blueprint, business strategies,
budgets, projections, nonpublic financial information, manuals, policies or
other document of the Company, its subsidiaries, affiliates and divisions.


9.6. If the scope of any restriction contained in Section 9.3. or 9.4. hereof is
too broad to permit enforcement of such restriction to its full extent, then
such restriction shall be enforced to the maximum extent permitted by law, and
the Executive hereby consents and agrees that such scope may be judicially
modified accordingly in any proceedings brought to enforce such restrictions .


9.7. The Executive acknowledges and agrees that the Company's remedy at law for
any breach of the Executive's obligations under this Section 9 (other than
Section 9.3.) may be inadequate, and agrees and consents that temporary and/or
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision hereof (other than Section 9.3.), without the
necessity of proof of actual damage. In the event of any breach of the
provisions of Section 9.3. hereof, as liquidated damages and in lieu of any
other damages, payments to or actions by the Company, the Executive shall pay to
the Company an amount equal to the product of (i) any lump sum payment made to
Executive under this Agreement divided by twelve multiplied by (ii) twelve minus
the number of months (including as a whole month any portion thereof) since the
Executive's Date of Termination.


10. Successors; Binding Agreement.


10.1. In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control
and during the Term, except that, for purposes of implementing the foregoing,
the date on which any succession becomes effective shall be deemed the Date of
Termination.


10.2. This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate or trust.


11. Notices. For the purpose of this Agreement, notices and all other
communications provided for the Agreement shall be in writing and shall be
deemed to have been duly given when delivered

6

--------------------------------------------------------------------------------




or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed, if to the Executive, to the address inserted below the
Executive's signature on the final page hereof and, if to the Company, to the
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:


To the Company:


O'Reilly Automotive, Inc.
233 S. Patterson
Springfield, MO 65802


12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall not supersede any agreement setting forth the terms
and conditions of the Executive's employment with the Company unless and until
the Executive's employment with the Company is terminated on or following a
Change in Control and during the Term, by the Company other than for Cause or by
the Executive for Good Reason. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Missouri. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7) shall survive such expiration.


13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


15. Settlement of Disputes: Arbitration.


15.1. All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive's claim has been denied.


15.2. Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Springfield,
Missouri in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply. Judgment may be entered on the arbitrator's award in
any court having jurisdiction. Notwithstanding any provision of this Agreement
to the contrary, the Executive shall be entitled to seek specific performance of
the Executive's right to be paid until the Date of Termination during the
pendency of any dispute

7

--------------------------------------------------------------------------------




or controversy arising under or in connection with this Agreement.


16. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


16.1. "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


16.2. "Auditor" shall have the meaning set forth in Section 6.2.


16.3. "Base Amount" shall have the meaning set forth in section 280G(b)(3) of
the Code.


16.4. "Base Salary" shall mean the annual base salary in effect for the
Executive immediately prior to a Change in Control, as such salary may be
increased from time to time during the Term (in which case such increased amount
shall be the Base Salary for purposes hereof), but without giving effect to any
reduction thereto.


16.5. "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.


16.6 "Board" shall mean the Board of Directors of the Company.


16.7. "Cause" for termination by the Company of the Executive's employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive's duties with the Company (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1.) that has
not been cured within 30 days after a written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive's duties, or (ii) the willful engaging by the Executive
in conduct which results in demonstrable and material monetary harm to the
Company or its subsidiaries. No act, or failure to act, on the Executive's part
shall be deemed "willful" unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive's act, or
failure to act, was in the best interest of the Company. No claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Board by clear and convincing evidence that Cause exists.


16.8. A "Change in Control" shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall have occurred:


(A)    any Person other than O'Reilly Automotive, Inc. is or becomes Beneficial
Owner, directly or indirectly, of securities of the Company representing 40% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in Section 16.8.(C)(i) or in a transaction involving the sale or
transfer of O'Reilly Automotive, Inc. of O'Reilly Automotive, Inc. Securities
representing 40% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities to such Person if, and only for so long as, such Person is an Exempt
Transferee;


(B)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote

8

--------------------------------------------------------------------------------




of at least two-thirds (2/3) of the directors then in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended;


(C)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, or than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
40% or more of the combined voting power of the Company's then outstanding
securities; or


(D)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


16.9. "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.


16.10. "Company" shall mean O'Reilly Automotive, Inc. and, except in determining
under Section 16.8. whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


16.11. "Confidential Information" shall mean any proprietary information of the
Company, customers, and suppliers, including trade secrets, policies and
procedures, and other business information.


16.12. "Control" shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


16.13. "Date of Termination" shall have the meaning set forth in Section 7.2.


16.14. "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.


16.15. "Effective Date" shall mean the first date of which a Change of Control
has occurred.


16.16. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


16.17. "Excise Tax" shall mean any excise tax imposed under section 4999 of the
Code.



9

--------------------------------------------------------------------------------








16.18. "Executive" shall mean the individual named in the first paragraph of
this Agreement.


16.19. "Exempt Transferee" shall mean any merchant banking or similar investment
firm which acquires O'Reilly Automotive, Inc. Securities from O'Reilly
Automotive, Inc. in the ordinary course of its business and not with the purpose
nor with the effect of changing or influencing the Control or management of the
Company, nor in connection with or as a participant in any transaction having
such purpose or effect.


16.20. "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in the second sentence of Section 6.1. (treating all
references in subsection (A) through (G) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in subsection (A), (E), (F) or (G) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:


(A)The assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to the
Change in Control; or the diminution or adverse alteration in any material
adverse respect of such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Executive;


(B)Any reduction in the Executive's rate of Base Salary or failure by the
Company to pay the Executive salary in accordance with any agreement between the
Executive and the Company, or any reduction in the Executive's total cash and
stock compensation opportunities, including Base Salary and bonus, for any
fiscal year to less than 100% of the total cash and stock compensation
opportunities made available to him immediately preceding the Change in Control
or failure by the Company to provide the Executive with total cash and stock
compensation opportunities in accordance with any agreement between the
Executive and the Company (for this purpose, such opportunities shall be deemed
reduced if the objective standards by which the Executive's incentive
compensation measured becomes more stringent, the target amounts of such
incentive compensation are reduced, or the amount of such incentive compensation
is reduced on a discretionary basis from the amount that would be payable solely
by reference to the objectives); or


(C)the relocation of the Executive's principal place of employment to a location
more than 40 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;


(D)the failure by the Company to pay to the Executive any portion of the
Executive's current compensation or to pay the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;


(E)the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive's total compensation or any substitute plans
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been

10

--------------------------------------------------------------------------------




made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive's participation
relative to other participants, as existed immediately prior to the Change in
Control;


(F)the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's pension, savings, life insurance, medical, dental or disability plans
in which the Executive was participating immediately prior to the change in
Control or the taking of any other action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed the Executive at the time of the Change in
Control, or the failure by the Company to provide the Executive with the number
of paid vacation days to which the Executive is entitled on the basis of years
of service with the Company in accordance with the Company's normal vacation
policy in effect at the time of the Change in Control; or


(G) any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.l .; for purposes of this Agreement, no such purported termination
shall be effective.


The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist.


16.21. "Gross-Up Payment" shall have the meaning set forth in Section 6.2.


16.22. "Notice of Termination" shall have the meaning set forth in Section 7.1.


16.23. "O'Reilly Automotive, Inc." shall mean collectively O'Reilly Automotive,
Inc. and its wholly owned subsidiaries.


16.24. "O'Reilly Automotive, Inc. Securities" shall mean the securities of the
Company owned by O'Reilly Automotive, Inc. as of December 12, 2001.


16.25. "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities and (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


16.26. "Potential Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following subsections shall have occurred:


(A)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;


(B)    the Company or any Person publicly announces an intention to take or to
consider

11

--------------------------------------------------------------------------------




taking actions which, if consummated , would constitute a Change in Control;


(C)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, other than in a transaction
involving the sale or transfer by O'Reilly Automotive, Inc. of O'Reilly
Automotive, Inc. Securities representing 15% or more of the combined voting
power of the Company's then outstanding securities to such Person if, and only
for so long as, such Person is an Exempt Transferee; or


(D)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


16.27. "Potential Change in Control Period" shall commence upon the occurrence
of a Potential Change in Control and shall lapse immediately following the first
to occur of (i) a Change in Control or (ii) the one year anniversary of the
occurrence of a Potential Change in Control.


16.28. "Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


16.29. "Severance Payments" shall have the meaning set forth in Section 6.1.


16.30. "Tax Counsel" shall have the meaning set forth in Section 6.2.


16.31. "Term" shall mean the period of time described in Section 2 (including
any extension, continuation or termination described therein).


16.32. "Total Payments" shall mean those payments so described in Section 6.2.



12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




O'Reilly Automotive, Inc.




 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Please print carefully)








13